Case 20-32181-KLP   Doc 1185    Filed 01/28/21 Entered 01/28/21 12:46:16   Desc Main
                               Document     Page 1 of 5
Case 20-32181-KLP   Doc 1185    Filed 01/28/21 Entered 01/28/21 12:46:16   Desc Main
                               Document     Page 2 of 5
                                   EXHIBIT A
             Case 20-32181-KLP                                    Doc 1185                   Filed 01/28/21 Entered 01/28/21 12:46:16                                            Desc Main
                                                                                            Document     Page 3 of 5
                                                                                                              Exhibit A
                                                                                                            Service List
                                                                                                      Served as set forth below

                      Description                                         Name                                       Address          FAX                              Email          Method of Service
Notice of Appearance and Request for Notices          Hirschler Fleischer, P.C.               Attn: Robert S. Westermann                         rwestermann@hf-law.com              Email
Proposed Counsel to Official Committee of Unsecured                                           Attn: Brittany B. Falabella                        bfalabella@hirschlerlaw.com
Creditors
Attorneys for the GUC Trust                           Office of the United States Trustee     Attn: Kenneth N Whitehurst, III     804-771-2330   ustpregion04.rh.ecf@usdoj.gov       Email
                                                                                              701 E Broad St, Ste 4304
                                                                                              Richmond, VA 23219
Attorneys for the GUC Trust                           Pachulski Stang Ziehl & Jones LLP       Attn: Judith Elkin                                 vsahn@sulmeyerlaw.com               Email




In re: Chinos Holdings, Inc., et al.
Case No. 20-32181                                                                                                Page 1 of 1
Case 20-32181-KLP   Doc 1185    Filed 01/28/21 Entered 01/28/21 12:46:16   Desc Main
                               Document     Page 4 of 5
                                   EXHIBIT B
                  Case 20-32181-KLP                                                            Doc 1185                           Filed 01/28/21 Entered 01/28/21 12:46:16                                                                                           Desc Main
                                                                                                                                 Document     Page 5 of 5
                                                                                                                                                                      Exhibit B
                                                                                                                                                                Additional Service List
                                                                                                                                                               Served as set forth below

         Description                                    Name                                                                                                                                    Address                                                                                    Method of Service
 Additional Party                Ada County Treasurer                                Attn: Ammon C Taylor                                   200 W Front St, Rm 3191                        Boise, ID 83702                                                                            First Class Mail
 Additional Party                Ada County Treasurer                                P.O. Box 2868                                          Boise, ID 83701                                                                                                                           First Class Mail
 Additional Party                Allen ISD                                           Linebarger Goggan Blair & Sampson, LLP                 Attn: Elizabeth Weller                         2777 N Stemmons Fwy, Ste 1000      Dallas, TX 75207                                        First Class Mail
 Additional Party                Arizona Department of Revenue                       Office of the Arizona Attorney General                 c/o Tax, Bankruptcy and Collection Sct         2005 N Central Ave, Ste 100        Phoenix, AZ 85004                                       First Class Mail
 Additional Party                Arizona Department of Revenue                       Attn: Lorraine Averitt                                 1600 W Monroe 7th Fl                           Phoenix, AZ 85007                                                                          First Class Mail
 Additional Party                Arlington Independent School District               c/o Perdue Brandon Fielder Et Al                       Attn: Eboney Cobb                              500 E Border St, Ste 640           Arlington, TX 76010                                     First Class Mail
 Additional Party                Ascension Parish Sheriff'S Office                   828 S Irma Blvd, Ste 101                               Gonzales, LA 70737                                                                                                                        First Class Mail
 Additional Party                Becker, Glynn, Muffly, Chassin & Hosinski LLP       Attn: Alec P. Ostrow                                   299 Park Ave                                   New York, NY 10171                                                                         First Class Mail
 Additional Party                Bexar County                                        c/o Linebarger Goggan Blair & Sampson LLP              Attn: Don Stecker                              112 E Pecan St, Ste 2200           San Antonio, TX 78205                                   First Class Mail
 Additional Party                Bexar County                                        c/o Bexar County Tax Assessor Collector                223 N Pecos La Trinidad                        San Antonio, TX 78207                                                                      First Class Mail
 Additional Party                Broward County                                      c/o Records Taxes & Treasury/c/o Broward County        Attn: Bankruptcy Section                       Attn: Mark A Journey               115 S Andrews Ave, Rm A-100   Ft Lauderdale, FL 33301   First Class Mail
                                                                                     Attorneys Office
 Additional Party                CAB assignee of Universal Int'l Max Limited         Attn: Brian L Mittledorf                               14226 Ventura Blvd                             Sherman Oaks, CA 91423                                                                     First Class Mail
 Additional Party                California Dept of Tax and Fee Administration       Attn: Ryan Slauson                                     P.O. Box 942879                                Sacramento, CA 94279-0055                                                                  First Class Mail
 Additional Party                Canton Town                                         c/o Canton Town Tax Collector                          P.O. Box 168                                   Collinsville, CT 06022                                                                     First Class Mail
 Additional Party                Chatham County Tax Commissioner                     Attn: Theresa C. Harrelson                             P. O. Box 8324                                 Savannah, GA 31412                                                                         First Class Mail
 Additional Party                City of Allen                                       Linebarger Goggan Blair & Sampson, LLP                 Attn: Elizabeth Weller                         2777 N Stemmons Fwy, Ste 1000      Dallas, TX 75207                                        First Class Mail
 Additional Party                City of Chicago                                     c/o Chicago Department of Law - Bankruptcy             Attn: Charles King                             121 N LaSalle St, Ste 400          Chicago, IL 60602                                       First Class Mail
 Additional Party                City Of El Paso                                     c/o Linebarger Goggan Blair & Sampson LLP              Attn: Don Stecker                              112 E Pecan St, Ste 2200           San Antonio, TX 78205                                   First Class Mail
 Additional Party                City of El Paso                                     P.O. Box 2992                                          El Paso, TX 79999-2992                                                                                                                    First Class Mail
 Additional Party                City Of Grapevine                                   c/o Perdue Brandon Fielder Et Al                       Attn: Eboney Cobb                              500 E Border St, Ste 640           Arlington, TX 76010                                     First Class Mail
 Additional Party                City of Houston                                     c/o Perdue Brandon Fielder Collins & Mott LLP          Attn: Owen Sonik                               1235 N Loop W, Ste 600             Houston, TX 77008                                       First Class Mail
 Additional Party                City of Madison Treasurer                           210 Martin Luther King Jr Blvd Rm 107                  Madison, WI 53703                                                                                                                         First Class Mail
 Additional Party                City of Virginia Beach                              c/o Office of the City Attorney/c/o City Treasurer -   Attn: Aimee Knapp Sullivan                     2401 Courthouse Dr, Rm 260         Virginia Beach, VA 23456                                First Class Mail
                                                                                     Bankruptcy Department
 Additional Party                Clackamas County Tax Collector                      Attn: Rebecca Sundquist                                150 Beavercreek Rd                             Oregon City, OR 97045                                                                      First Class Mail
 Additional Party                Clinton Town                                        c/o Tax Collector                                      Attn: Lisa Bibbiani                            54 E Main St                       Clinton, CT 06413                                       First Class Mail
 Additional Party                Collier County Tax Collector                        Attn: Larry Ray                                        3291 E Tamiami Trail                           Naples, FL 34112                                                                           First Class Mail
 Additional Party                Collin County Tax Assesor / Collector               Abernathy, Roeder, Boyd & Hullett, PC                  1700 Redbud Blvd., Ste 300                     McKinney, TX 75069                                                                         First Class Mail
 Additional Party                County Of Henrico, Virginia                         Attn: Andrew R. Newby, Assistant County Attorney       P.O. Box 90775                                 Henrico, VA 23273                                                                          First Class Mail

 Additional Party                County Of San Bernardino                            Attn: Kelly Mckee                                      Office of the Tax Collector                    268 W Hospitality Ln, 1st Fl       San Bernardino, CA 92415                                First Class Mail
 Additional Party                Cypress-Fairbanks Isd                               c/o Linebarger Goggan Blair & Sampson LLP              Attn: John Dillman                             P.O. Box 3064                      Houston, TX 77253                                       First Class Mail
 Additional Party                Cypress-Fairbanks Isd                               10494 Jones Rd, Rm 106                                 Houston, TX 77065                                                                                                                         First Class Mail
 Additional Party                Dallas County                                       c/o Linebarger Goggan Blair & Sampson LLP              Attn: Elizabeth Weller                         2777 N Stemmons Fwy, Ste 1000      Dallas, TX 75207                                        First Class Mail
 Additional Party                Dawson County                                       Attn: Sarah Griggs                                     25 Justice Way, Ste 1222                       Dawsonville, GA 30534                                                                      First Class Mail
 Additional Party                Dragon Handbag Co. Ltd                              Attn: Robert Yu                                        8F No 227 Sec 1 Fuxing S Rd                    Daan District, Taipei              Taiwan                                                  First Class Mail
 Additional Party                Dragon Yu Bag Mfg. Co., Ltd.                        c/o Pryor Cashman LLP                                  Attn: Ronald S. Beacher                        7 Times Square                     New York, NY 10036                                      First Class Mail
 Additional Party                Dragon Yu Bag Mfg. Co., Ltd.                        Attn: Robert Yu                                        Ste 1203, 12/F, Wing on House 71               Des Voeux Rd                       Central Hong Kong                                       First Class Mail
 Additional Party                Farmington Town                                     Attn: Farmington Tax Collector                         P.O. Box 150462                                Hartford, CT 06115-0462                                                                    First Class Mail
 Additional Party                Farmington Town                                     Attn: Farmington Tax Collector                         1 Monteith Dr                                  Farmington, CT 06032                                                                       First Class Mail
 Additional Party                Fl Dept Of Revenue, Bankruptcy                      Attn: Christopher Thomas                               P.O. Box 8045                                  Tallahassee, FL 32314-8045                                                                 First Class Mail
 Additional Party                Franchise Tax Board                                 c/o Bankruptcy Section MS A340                         Attn: Rebecca Estonilo                         P.O. Box 2952                      Sacramento, CA 95812-2952                               First Class Mail
 Additional Party                Frisco Independent School District                  c/o Perdue Brandon Fielder Et Al                       Attn: Linda Reece                              1919 S Shiloh Rd, Ste 310, Lb 40   Garland, TX 75042                                       First Class Mail
 Additional Party                Fulton County Tax Commissioner Office               141 Pryor St                                           Ste 1106                                       Atlanta, GA 30303                                                                          First Class Mail
 Additional Party                Grapevine-Colleyville Independent School District   c/o Perdue Brandon Fielder Et Al                       Attn: Eboney Cobb                              500 E Border St, Ste 640           Arlington, TX 76010                                     First Class Mail

 Additional Party                Guilford County Tax Department                      Attn: Elliott R Thompson                               400 W Market St                                Greensboro, NC 27401                                                                       First Class Mail
 Additional Party                Harris County et al                                 c/o Linebarger Goggan Blair & Sampson LLP              Attn: John Dillman                             P.O. Box 3064                      Houston, TX 77253                                       First Class Mail
 Additional Party                Harris County et al                                 P.O. Box 3547                                          Houston, TX 77253-3547                                                                                                                    First Class Mail
 Additional Party                Harris County Municipal Utility District 358        Attn: Melissa Valdez                                   1235 N Loop W Ste 600                          Houston, TX 77008                                                                          First Class Mail
 Additional Party                Harris County Municipal Utility District 358        11111 Katy Fwy, Ste 725                                Houston, TX 77079                                                                                                                         First Class Mail
 Additional Party                Indian River County Tax Collector                   Attn: Kim Sinotte                                      P.O. Box 1509                                  Vero Beach, FL 32961                                                                       First Class Mail
 Additional Party                King County                                         King County Treasurer                                  Attn: Linda Nelsen                             500 4th Ave, Ste 600               Seattle, WA 98104                                       First Class Mail
 Additional Party                Lee County Tax Collector                            Legal Dept                                             Attn: Cathy Silverthorn                        P.O. Box 850                       Ft Myers, FL 33902-0850                                 First Class Mail
 Additional Party                Los Angeles County Treasurer And Tax Collector      Attn: Oscar Estrada                                    P.O. Box 54110                                 Los Angeles, CA 90054                                                                      First Class Mail
 Additional Party                Louisiana Dept of Revenue                           P.O. Box 66658                                         Baton Rouge, LA 70896-6658                                                                                                                First Class Mail
 Additional Party                Manatee County Tax Collector                        Attn: Jennifer Francis                                 1001 3rd Ave W, Ste 240                        Bradenton, FL 34205                                                                        First Class Mail
 Additional Party                Marion County                                       Attn: Marion County Treasurer                          P.O. Box 6145                                  Indianapolis, IN 46206                                                                     First Class Mail
 Additional Party                Marion County Treasurer                             Marion County Treasurer - Bankruptcy                   Attn: Norine Miller                            200 E Washington St                Ste 1041                      Indianapolis, IN 46204    First Class Mail
 Additional Party                Miami-Dade County Tax Collector                     Attn: Priscilla Windley                                200 NW 2nd Ave, Ste 430                        Miami, FL 33128                                                                            First Class Mail
 Additional Party                Mike Fasano, Pasco County Tax Collector             Pasco County Tax Collector                             Attn: Mike Fasano                              P.O. Box 276                       Dade City, FL 33526                                     First Class Mail
 Additional Party                Montgomery County                                   c/o Linebarger Goggan Blair & Sampson LLC              Attn: John Dillman                             P.O. Box 3064                      Houston, TX 77253                                       First Class Mail
 Additional Party                Montgomery County                                   400 N San Jacinto St                                   Conroe, TX 77301                                                                                                                          First Class Mail
 Additional Party                Montgomery County, Maryland                         c/o Office of the County Attorney                      Attn: Tamara Stoner                            101 Monroe St, 3rd Fl              Rockville, MD 20850                                     First Class Mail
 Additional Party                NM Taxation & Revenue Department Creditor           Attn: Lisa Ela                                         P.O. Box 8575                                  Albuqerque, NM 87198-8575                                                                  First Class Mail
                                 Number 2264299
 Additional Party                Orange County Tax Collector                         Attn: Carla Eccleston                                  P.O. Box 545100                                Orlando, FL 32854                                                                          First Class Mail
 Additional Party                Palm Beach County Tax Collector                     c/o Legal Services Department                          Attn: Sharon Humphreys                         P.O. Box 3715                      W Palm Beach, FL 33402-3715                             First Class Mail
 Additional Party                Pasco County Tax Collector                          Mike Fasano                                            P.O. Box 276                                   Dade City, FL 33526                                                                        First Class Mail
 Additional Party                Pima County, AZ                                     c/o Pima County Attorney's Office                      32 N Stone Ave, Ste 2100                       Tucson, AZ 85701                                                                           First Class Mail
 Additional Party                Plano Independent School District                   Linda D Reece c/o Perdue Brandon Fielder et al         1919 S Shiloh, Ste 310 LB 40                   Garland, TX 75042                                                                          First Class Mail
 Additional Party                Prince William County                               c/o Attorneys Office                                   Attn: Bernadette Peele                         1 County Complex Ct                Prince William, VA 22192                                First Class Mail
 Additional Party                Prince William County                               c/o Tax Administration Dept                            Attn: R Raheem MC415                           P.O. Box 2467                      Prince William, VA 22195                                First Class Mail
 Additional Party                Priscilla Windley                                   200 NW 2nd Ave                                         Miami, FL 33128                                                                                                                           First Class Mail
 Additional Party                RetailMeNot Inc                                     c/o Ashby & Geddes PA                                  Attn: Gregory Taylor / Stacy Newman            500 Delaware Ave, 8th Fl           P.O. Box 1150                 Wilmington, DE 19899      First Class Mail
 Additional Party                RetailMeNot Inc                                     Attn: Sarah Crispi                                     301 Congress Ave, Ste 700                      Austin, TX 78701                                                                           First Class Mail
 Additional Party                Rhonda Skipper Walton County Tax Collector          P.O. Box 510                                           DeFuniak Springs, FL 32435                                                                                                                First Class Mail
 Additional Party                San Marcos Cisd                                     c/o Linebarger Goggan Blair & Sampson LLP              Attn: Diane Sanders                            P.O. Box 17428                     Austin, TX 78760                                        First Class Mail
 Additional Party                Snohomish County                                    c/o Snohomish County Treasurer                         P.O. Box 34171                                 Seattle, WA 98124-1171                                                                     First Class Mail
 Additional Party                Snohomish County Treasurer                          Attn: Linda A Watson                                   3000 Rockefeller Ave M/S 501                   Everett, WA 98201-4060                                                                     First Class Mail
 Additional Party                Solano County Tax Collector                         Attn: Joseph Fegurgur                                  675 Texas St, Ste 1900                         Fairfield, CA 94533                                                                        First Class Mail
 Additional Party                Spring Branch Independent School District           c/o Perdue Brandon Fielder Collins & Mott LLP          Attn: Owen Sonik                               1235 N Loop W, Ste 600             Houston, TX 77008                                       First Class Mail
 Additional Party                Spring Branch Independent School District           P.O. Box 19037                                         Houston, TX 77224                                                                                                                         First Class Mail
 Additional Party                State of Delaware Div of Revenue                    Christina Rojas                                        820 N French St                                Wilmington, DE 19801                                                                       First Class Mail
 Additional Party                State Of Florida Department Of Revenue              Attn: Frederick F. Rudzik                              P.O. Box 6668                                  Tallahassee, FL 32314                                                                      First Class Mail
 Additional Party                Takihyo Co., Ltd.                                   Attn: Alec P. Ostrow/Taka Yamada                       21 W 38th St                                   New York, NY 10018                                                                         First Class Mail
 Additional Party                Takihyo Co., Ltd.Alec P. Ostrow75 Park              c/o Becker, Glynn, Muffly, Chassin & Hosinski LLP      Attn: Alec P. Ostrow                           299 Park Ave                       New York, NY 10171                                      First Class Mail
                                 PlazaAnnmarie Chiarello
 Additional Party                Tennessee Department of Revenue                     Attorney General                                       P.O. Box 20207                                 Nashville, TN 37202-0207                                                                   First Class Mail
 Additional Party                Tennessee Department of Revenue                     Attn: Deborah McAlister                                500 Deaderick St                               Nashville, TN 37242                                                                        First Class Mail
 Additional Party                Texas Comptroller of Public Accounts                c/o Revenue Accounting Div                             Attn: Loretta Hernandez                        111 E 17th St                      Austin, TX 78711                                        First Class Mail
 Additional Party                Texas Comptroller of Public Accounts on Behalf of   Attn: Office of the Attorney General Bankruptcy &      P.O. Box 12548, MC-008                         Austin, TX 78711                                                                           First Class Mail
                                 the State                                           Collections Division
 Additional Party                Texas Comptroller of Public Accounts on Behalf of   c/o Revenue Accounting Division                        Attn: Bankruptcy                               P.O. Box 13528                     Austin, TX 78711                                        First Class Mail
                                 the State
 Additional Party                The County of Williamson Texas                      904 S Main                                             Georgetown, TX 78626-5829                                                                                                                 First Class Mail
 Additional Party                The County Of Hays, Texas                           c/o Mccreary Veselka Bragg & Allen Pc                  Attn: Tara Leday                               P.O. Box 1269                      Round Rock, TX 78680                                    First Class Mail
 Additional Party                The County Of Hays, Texas                           712 S Stagecoach Trail, Ste 1120                       San Marcos, TX 78666-6073                                                                                                                 First Class Mail
 Additional Party                The County of Williamson, Texas                     904 S Main                                             Georgetown, TX 78626-5829                                                                                                                 First Class Mail
 Additional Party                The Woodlands Metro Center MUD                      c/o Perdue Brandon Fielder Collins & Mott LLP          Attn: Melissa Valdez                           1235 N Loop W, Ste 600             Houston, TX 77008                                       First Class Mail
 Additional Party                The Woodlands Metro Center MUD                      P.O. Box 7829                                          The Woodlands, TX 77387-7829                                                                                                              First Class Mail
 Additional Party                Vitale Barberis Canonico SPA                        Via Diagonale                                          Pratrivero, BI 13835                           Itali                                                                                      First Class Mail
 Additional Party                Wake County Tax Administration                      P.O. Box 2331                                          Raleigh, NC 27602                                                                                                                         First Class Mail
 Additional Party                Wake County Tax Administration                      Yevone C. Barbour                                      301 S Mcdowell St Ste 3800                     Raleigh, NC 27601                                                                          First Class Mail
 Additional Party                Yagi Tsusho America Inc.                            Naoto Nakamura                                         1450 Bdwy                                      Ste 2010                           New York                                                First Class Mail




In re: Chinos Holdings, Inc., et al.
Case No. 20-32181                                                                                                                                                     Page 1 of 1
